PER CURIAM
Defendant pled guilty to possession of a controlled substance under a plea agreement. He was placed on 60 months’ probation, instead of the sentencing guidelines’ 18-month presumptive probation term that was agreed to in the plea agreement.
Defendant assigns as error that the court imposed an erroneous period of probation. The state concedes that he is correct. We accept the concession. State v. Adams, 110 Or App 434, 823 P2d 992 (1992).
Conviction affirmed; remanded for resentencing.